COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00301-CV


In the Interest of A.S. and D.S.,          §   From County Court at Law No. 1
Children
                                           §   of Parker County (CIV-12-0992)

                                           §   April 14, 2016

                                           §   Opinion by Justice Sudderth



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Mother shall pay all of the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Bonnie Sudderth___________
                                          Justice Bonnie Sudderth